Citation Nr: 0727178	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-05 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the termination of improved nonservice-connected 
pension benefits for the period from June 1, 1994 to June 30, 
1995 was proper.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision of the Department of 
Veterans Affairs (VA) Reno, Nevada Regional Office (RO) that 
determined that the veteran's nonservice-connected pension 
benefits were terminated from June 1, 1994 to June 30, 1995 
due to excessive income.  

A March 2005 written statement from AMVETS is to the effect 
that it revoked the veteran's power of attorney and that the 
veteran was advised of this action by mail.

A hearing was held in May 2005 before the undersigned Acting 
Veterans Law Judge at the RO at which time the veteran 
represented herself.  A transcript of that hearing is of 
record.

The Board notes that by rating action in June 2002, the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) was denied.  The veteran submitted a 
notice of disagreement in July 2002 and a statement of the 
case was issued in May 2003.  The veteran failed to perfect 
an appeal on this issue as she did not submit a substantive 
appeal.  Thus, the Board decision will be limited to the 
issue of whether the veteran's nonservice connected pension 
benefits were properly terminated.


FINDING OF FACT

The applicable statutory income limitation for receipt of 
improved pension benefits as of December 1, 1993 was $7,818 
and $8,037 as of December 1, 1994; the veteran's countable 
income for purposes of improved pension benefits for the 
period from June 1, 1994 to June 30, 1995 was excessive for 
receipt of improved pension benefits.


CONCLUSION OF LAW

The termination of the appellant's nonservice-connected 
improved pension benefits for the period from June 1, 1994 to 
June 30, 1995 was proper.  38 U.S.C.A. §§ 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

However, under the circumstances presented in this case, it 
is not the factual evidence that is dispositive of the 
present appeal but, rather, the application of the law and 
regulations to the undisputed facts.  As the law, and not the 
facts, is dispositive of the claim, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (where "the law as 
mandated by statute, and not the evidence, is dispositive . . 
., the VCAA is not applicable").  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, United States Court 
of Appeals of Veterans Claims recognizes that neither duty to 
assist nor duty to notify provisions of VCAA are implicated 
when question is limited to interpretation and application of 
a statute), and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Further, the Board notes that the veteran has furnished 
statements and evidence in support of her claim and testified 
at a hearing before the Board.  She has not identified any 
additional evidence in support of her claim that has not been 
submitted.  Under such circumstances, where there is no 
reasonable possibility that providing additional assistance 
would aid in substantiating a claim, VA is not required to 
take any further action to assist the claimant.  38 U.S.C.A. 
§ 5103A (a) (West 2002 & Supp. 2006).

VA improved pension is not payable to a veteran whose annual 
income exceeds the limitations set forth in 38 U.S.C.A. § 
1521.  The maximum pension rate is established pursuant to 
this law; the established annual rate (income limitation) for 
a veteran without spouse or child was $7,818, effective on 
December 1, 1993 and $8,037, effective December 1, 1994.  See 
38 C.F. R. § 3.23; VA Manual M 21- 1, Part 1, Appendix B.

Generally, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which they are received unless specifically excluded under § 
3.272.  38 C.F.R. § 3.271 (2006).  For the purpose of 
determining entitlement to VA improved pension benefits, the 
monthly rate of pension payable to a beneficiary is computed 
by reducing the beneficiary's applicable maximum pension rate 
by the beneficiary's countable income on the effective date 
of entitlement and dividing the remainder by twelve (12).  38 
C.F.R. § 3.273(a) (2006).  There will be excluded from a 
veteran's annual income amounts equal to amounts paid by the 
veteran for unreimbursed medical expenses to the extent that 
such amounts exceed five percent of the maximum annual rate 
of pension payable to the veteran (including increased 
pension for family members, but excluding increased pension 
due to aid and attendance).  Other exclusions from countable 
income for the purpose of determining entitlement to improved 
pension are: welfare; maintenance; VA pension benefits, 
payments under Chapter 15, including accrued pension 
benefits; reimbursement for casualty loss; profit from sale 
of property; joint accounts (accounts in joint accounts in 
banks and similar institutions acquired by reason of death of 
the other joint owner).  38 U.S.C.A. § 1503; 38 C.F.R. § 
3.272.

The facts in this case are not in dispute.  The veteran was 
awarded VA nonservice-connected pension benefits in February 
1995.  In June 2002, the RO notified the veteran that it 
proposed to terminate her pension benefits based on her 
report in June 2002 of income received, including rental 
income and an award of 16 years worth of wages in a court 
settlement.  The RO requested that she furnish documentation 
of the final court settlement and income from property.  An 
October 2002 Report of Contact shows that the veteran 
reported to the RO that she was confused and that she had no 
income.  She indicated that her sister was sharing expenses 
and it was not paid as rent.  In November 2002, the RO 
notified the veteran that her pension benefits were 
terminated, effective on July 1, 2002, on the bases of her 
failure to furnish the date and amount of the settlement she 
received from the government.  It was indicated that the 
pension benefits could not be resumed until she furnished 
that information.  

In November 2002, the veteran submitted a request for 
reinstatement of pension benefits.  In connection with the 
request, she submitted evidence showing that she was sent a 
check in the amount of $608,230.87 in May 1994 in settlement 
of a lawsuit brought against the government.  In February 
2003, the RO notified the veteran that her pension benefits 
were reinstated but that, for the period from June 1, 1994 to 
June 30, 1995, pension benefits were terminated due to the 
receipt of $608,230.87 lawsuit settlement income.

The veteran appealed the determination that her income was 
excessive for pension purposes for the period between June 1, 
1994 and June 30, 1995.  In her substantive appeal, the 
veteran again indicated that she did receive the over 
$600,000 settlement.  She contends that the $600,000 received 
in 1994 was spent to repay debts and buy a home and that she 
is, in fact, in need of pension benefits for the period in 
question.  

After a full review of the record, including the statements 
and testimony of the veteran, the Board finds that the 
termination of improved nonservice-connected pension 
benefits, for the period from June 1, 1994 to June 30, 1995, 
was proper.  The veteran has conceded that she received 
$608,230.87 in May 1994 in settlement of a lawsuit against 
the government.  This income is countable during the 12-month 
annualization period in which it was received, that being the 
period from June 1, 1994 to June 30, 1995.  Even discounting 
the amount the veteran had to pay in federal and state taxes, 
it is clear from the evidence that the veteran's countable 
income clearly exceeded the maximum annual rate of $7,818, as 
of December 1, 1993, and $8,037, as of December 1, 1994, for 
improved pension benefits for a veteran with no dependants.  
The appellant has submitted statements detailing large sums 
paid to various family members out of this income as 
repayment for money borrowed by her.  She has also indicated 
that she bought a home and other items such as a car.  There 
is no provision in the law for excluding such payments from 
the veteran's countable income for purposes of determining 
eligibility for pension benefits.  As her countable income, 
effective from June 1, 1993 to June 30, 1994, must be 
considered excessive for purposes of improved pension 
benefits, the termination of her nonservice-connected pension 
benefits for this period was proper and the claim must be 
denied.

While the Board can certainly empathize with any financial 
difficulty the veteran is currently experiencing, the Board 
finds that the RO was correct in terminating the veteran's 
pension benefits based on her excessive income effective from 
June 1, 1993 to June 30, 1994.  As noted above, where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The termination of improved nonservice connected pension 
benefits for the period from June 1, 1994 to June 30, 1995 
was proper.



____________________________________________
D. J.DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


